IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 7 WAL 2019
DEPARTMENT OF TRANSPORTATION,              :
BUREAU OF DRIVER LICENSING,                :
                                           :   Petition for Allowance of Appeal
                   Petitioner              :   from the Order of the
                                           :   Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
QUINN TAYLOR,                              :
                                           :
                   Respondent              :
                                           :
.                                          :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2021, the Petition for Allowance of Appeal is

DENIED.